

117 HRES 220 IH: Amending the Rules of the House of Representatives to require the Clerk to read the Congressional Budget Office cost estimate of any bill immediately after the reading of the title of the bill.
U.S. House of Representatives
2021-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 220IN THE HOUSE OF REPRESENTATIVESMarch 11, 2021Mr. Burchett submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONAmending the Rules of the House of Representatives to require the Clerk to read the Congressional Budget Office cost estimate of any bill immediately after the reading of the title of the bill.That clause 3 of rule II of the Rules of the House of Representatives is amended by inserting at the end the following new paragraph:(l)After the reading of a bill title, the Clerk shall read the estimated cost, if any, of such bill as determined by the Director of the Congressional Budget Office..